DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/25/2022 has been entered. Claims 1-7, 9-17 and 21-25 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/28/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 9-12, 14-16 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Smith (US 6213974 B1).
Regarding claim 1, Smith discloses an extension tool (see Fig. 2, 40) comprising: a plurality of sequentially arranged links (80, 82, 84, 86) moveable relative to one another (via 54), the plurality of sequentially arranged links including a first link (84, 86), a line assembly (see Fig. 6, 128, 130, 132, 134) comprising a line (128, 130), the line including a first portion (128) extending through the plurality of sequentially arranged links to the first link (see Fig. 6) and a transition portion (132) extending from the first portion through the first link (see Fig. 6); and an attachment feature (134) coupled to or formed integrally with the line of the line assembly at the transition portion of the line (see Fig. 6) to support the line in an event of a failure of the line (see Fig. 6, wherein in an event of a failure of the line, 134 would contact 122 or 124 and support the line); wherein the first link defines an opening (space within 86), wherein the transition portion of the line extends across the opening (see Fig. 6), and wherein the attachment feature is positioned within the opening and is free to move together with the line within the opening (see Fig. 6, wherein 134 is not attached to 84 or 86 such that movement of the line 128, 130 would allow 134 to move with 128, 130).
Regarding claim 2, Smith discloses the line (128, 130) further comprises a second portion (130) extending through the plurality of sequentially arranged links to the first link (see Fig. 6), wherein the transition portion (132) extends between the first portion (128) and the second portion at the first link (see Fig. 6), and wherein the attachment feature (134) supports the line in the event of a failure of the first portion or the second portion of the line (see Fig. 6, wherein in an event of a failure of the line, 134 would contact 122 or 124 and support the line).
Regarding claim 7, Smith discloses, the plurality of sequentially arranged links (80, 82, 84, 86) defines a distal end (upper end in Fig. 6), and wherein the first link (84, 86) is positioned at the distal end (see Fig. 6).
Regarding claim 9, Smith discloses the first link (84, 86) comprises a first shoulder (see Fig. 6, curved portion of 84 between 122 and 134) defining in part the opening where the line enters across the opening (see Fig. 6) and a second shoulder (see Fig. 6, curved portion of 84 between 124 and 134) also defining in part the opening where the line exits across the opening (see Fig. 6), wherein the attachment feature is spaced between the first shoulder and the second shoulder (see Fig. 6).
Regarding claim 10, Smith discloses the attachment feature (134) defines a first width (up and down direction in Fig. 6), wherein the line (128, 130) defines a second width (left and right direction in Fig. 6), and wherein the first width is greater than the second width (see Fig. 6).
Regarding claim 11, Smith discloses the first link (84, 86) comprises a first line guide (122) with the first portion of the line extending therethrough (see Fig. 6), wherein the first line guide defines a third width (left and right direction in Fig. 6), and wherein the third width is greater than the second width and less than the first width (see Fig. 6).
Regarding claim 12, Smith discloses the plurality of sequentially arranged links (80, 82, 84, 86) defines a passage (see Fig. 7, 116) extending along a length thereof (see Fig. 7), wherein the first link (84, 86) of the plurality of sequentially arranged links defines a line path (space in 86 where 134 is provided) for the transition portion (134) of the line (128, 130), wherein the line path extends through the passage defined by the plurality of sequentially arranged links (see column 6 lines 45-51, wherein [i]n a further preferred embodiment, the catheter shaft 44 optionally further comprises one or more (two are shown) access lumens 116, 118 for allowing passage of instruments such as a fiberoptic endoscope or surgical implements, and/or for infusion and aspiration of fluids or other materials. The diameter of the access lumens 116, 118 may vary depending upon the intended application. In other words, the catheter shaft can comprise a single access lumen with a large diameter which the line would extend through).
Regarding claim 14, Smith discloses the line assembly (128, 130, 132, 134) is operable with the plurality of sequentially arranged links (80, 82, 84, 86) to move the plurality of sequentially arranged links between a slacked position (see Fig. 4, straight no tension position) and a tensioned position (curved left or right via 54), wherein the plurality of sequentially arranged links are rigidly fixed to one another when in the tensioned position (see Fig. 4).
Regarding claim 15, Smith discloses each link of the plurality of sequentially arranged links (80, 82, 84, 86) includes a first wall (see Fig. 7, body of the links), wherein the first wall comprises a first line guide (112) and a second line guide (114), wherein the first portion of the line (128) extends through the first line guide (see Fig. 7), and wherein a second portion of the line (130) extends through the second line guide (see Fig. 7).
Regarding claim 16, Smith discloses the attachment feature (134) is larger than an opening of the first line guide (112) and larger than an opening of the second line guide (114; see Fig. 6).
Regarding claim 21, Smith discloses an extension tool (see Fig. 2, 40) comprising: a plurality of sequentially arranged links (80, 82, 84, 86), a line assembly (see Fig. 6, 128, 130, 132, 134) having a line (128, 130) extending along a length of the plurality of sequentially arranged links (see Fig. 6), and an attachment feature (134) coupled to or formed integrally with the line of the line assembly see Fig. 6), wherein the attachment feature is positioned within an opening (space in 86) in one of the links (84, 86) and does not contact a surface of the opening (top surface of 86 in the figure) during normal operation of the extension tool (see Fig. 6).
Regarding claim 22, Smith discloses the opening (space in 86) is located in a first link (84, 86) located at a distal end of the plurality of sequentially arranged links (see Fig. 4).
Regarding claim 23, Smith discloses the attachment feature (134) is allowed to move along with the line (128, 130) within the opening (see Fig. 6, wherein 134 is not attached to 84 or 86 such that movement of the line 128, 130 would allow 134 to move with 128, 130).
Regarding claim 24, Smith discloses the line assembly (128, 130, 132, 134) is operable with the plurality of sequentially arranged links (80, 82, 84, 86) to move the plurality of sequentially arranged links between a slacked position (see Fig. 4, straight no tension position) and a tensioned position (curved left or right via 54), wherein the plurality of sequentially arranged links are rigidly fixed to one another when in the tensioned position (see Fig. 4).
Regarding claim 25, Smith discloses an extension tool (see Fig. 2, 40) comprising: a plurality of sequentially arranged links (80, 82, 84, 86), a line assembly (see Fig. 6, 128, 130, 132, 134) having a line (128, 130) extending along a length of the plurality of sequentially arranged links (see Fig. 6), the line assembly operable with the plurality of sequentially arranged links to move the plurality of sequentially arranged links between a slacked configuration and a tensioned configuration (see Fig. 2, via 54), a line guide (122, 124) of one of the plurality of sequentially arranged links through which the line extends (see Fig. 6), and an attachment feature (134) coupled to or formed integrally with the line of the line assembly that is spaced from the line guide during normal operation of the extension tool (see Fig. 6; see column 7 lines 25-28, wherein the sleeves 122, 124 and the expanded portion 134 of the steering wire 126 cooperate to resist steering wire pull-through. In other words, steering wire pull-through is not normal operation), the attachment feature configured to abut against the line guide in an event of failure of the line (see Fig. 6, wherein in an event of a failure of the line, 134 would contact 122 or 124 and support the line).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6213974 B1) in view of Licht (US 20170095922 A1).
Regarding claim 3, Smith fails to disclose the attachment feature is a casing fixed to the transition portion of the line. However, Licht teaches the attachment feature (see Fig. 7, 703) is a casing fixed to the transition portion of the line (see Fig. 7). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Smith with a casing fixed to the transition portion of the line, as taught by Licht, to provide a permanent stopping feature which does not deform under force. Note: the attachment feature of Smith is a crimped cable, as such, it can be forced to deform and be pulled through 122 and 124.
Regarding claim 4, the specific method of forming is not germane to the issue of patentability of the device itself. See MPEP 2113. It is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See In re Thorpe et al, 227 USPQ 964 (CAFC 1985). Therefore, the limitation “the casing is crimped onto the transition portion of the line” has been given only limited patentable weight.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6213974 B1).
Regarding claim 17, Smith fails to disclose a maximum load on the attachment feature during normal operation of the extension tool is below twenty-five percent of a maximum load on the line of the line assembly during normal operation of the extension tool. However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to provide the particular claimed dimensions and/or ratios thereof, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). The maximum load on the attachment feature versus the maximum load on the line of the line assembly is a variable which achieves a recognized result, i.e., allows use of the extension device under normal operating conditions without failure of the crimped attachment feature. Additionally, a determination of the optimum percentages of what is generally known in the art is a normal desire of scientists or artisans. See Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. As such, a determination of a result effective variable only requires routine optimization and is therefore obvious.  
The Examiner notes paragraph [0070] states that the maximum load on the attachment feature can be twenty-five percent, fifteen percent, ten percent or even five percent of the maximum load of the line of the line assembly. However, Applicant has failed to provide any criticality of the claimed percentages. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658